Citation Nr: 1440679	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-41 720	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a compensable rating for degenerative joint disease of the right elbow ("right elbow disability") prior to January 30, 2012, and to a rating higher than 20 percent since January 30, 2012, on the basis of painful motion. 

2.  Since January 30, 2012, entitlement to a rating higher than 10 percent for degenerative joint disease of the right elbow ("right elbow disability") on the basis of limitation of supination and pronation. 

3.  Entitlement to a compensable rating for degenerative joint disease of the left elbow ("left elbow disability") prior to January 30, 2012, and to a rating higher than 20 percent since January 30, 2012, on the basis of painful motion. 

4.  Since January 30, 2012, entitlement to a rating higher than 10 percent for degenerative joint disease of the left elbow ("left elbow disability") on the basis of limitation of supination and pronation. 

5.  Entitlement to a separate neurologic rating for a right elbow disability.

6.  Entitlement to a separate neurologic rating for a left elbow disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1971 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision from July 2009 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for either elbow disability.  

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans
Law Judge (VLJ).  A transcript of the hearing is of record.

In January 2014, the Board remanded the case in part to afford the Veteran a VA examination.  The neurologic component of the elbow disabilities was not addressed as directed by the Board in its remand.  Therefore, the Board must remand the neurologic component of the disability ratings for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  



In April 2014 in a rating decision, the Agency of Original Jurisdiction assigned a 10 percent rating for each elbow disability based on painful motion with X-ray evidence of degenerative arthritis.  Also a separate of 10 percent was assigned for painful motion on supination and pronation.  For the ratings granted, the assigned effective date is January 30, 2012, the date the Veteran testified at his hearing before the Board.  In July 2014, the Agency of Original Jurisdiction granted service connection for scars on each elbows, and assigned a separate 10 percent ratings based on painful scar and assigned an effective date of March 11, 2014, the date of receipt of the claims.   

The claims separate neurologic ratings associated with degenerative joint disease of the elbows and the TDIU claim are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 30, 2012, the right elbow disability was manifested by painful motion and flexion to 140 degrees and extension to 5 degrees.  

2.  Since January 30, 2012, the right elbow disability has been manifested by painful motion and flexion to 140 degrees and full extension. 

3.  Since January 30, 2012, the right elbow disability is manifested by pronation to 75 degrees and supination to 70 degrees.    

4.  Prior to January 30, 2012, the left elbow disability was manifested by painful motion and flexion to 140 degrees and extension to 5 degrees.  

5.  Since January 30, 2012, the left elbow disability has been manifested by painful motion and flexion to 145 degrees and full extension. 

6.   Since January 30, 2012, the left elbow disability is manifested by pronation to 80 degrees and supination to 80 degrees.    



CONCLUSIONS OF LAW

1.  Prior to January 30, 2012, the criteria for a rating of 10 percent for a right elbow disability on the basis of painful motion were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5010, (2013). 

2.  Since January 30, 2012, the criteria for a rating higher than 20 percent for a right elbow disability on the basis of painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206 and 5207 (2013).

3.  Since January 30, 2012, the criteria for 10  percent for a right elbow disability on the basis of limitation of supination and pronation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5213 (2013).

4.  Prior to January 30, 2012, the criteria for a rating of 10 percent for a left elbow disability on the basis of painful motion were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.7, 4.71a, Diagnostic Code 5010, (2013). 

5.  Since January 30, 2012, the criteria for a rating higher than 20 percent for a left elbow disability on the basis of painful motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206, 5207 (2013).

6.  Since January 30, 2012, the criteria for 10 percent for a left elbow disability on the basis of limitation of supination and pronation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5213 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The RO provided pre-adjudication VCAA notice by letter dated in June 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and SSA records. 

The Veteran was afforded VA examinations in July 2009 and in February 2014.  As examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The neurologic component of the elbow disability claims is remanded for further development and is not reviewed in this decision.  





As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of the Musculoskeletal System 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  


Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Criteria

Prior to January 30, 2012, the elbow disabilities were rated noncompensable.  Since January 30, 2012, each disability is separately rated 10 percent based on X-ray evidence of degenerative arthritis with objective evidence of pain and each disability is separately rated 10 percent based on limitation of supination and pronation.  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  



The other applicable Diagnostic Codes are Diagnostic Codes 5206 and 5213.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the dominant upper extremity to 100 degrees is rated 10 percent, and limitation of flexion of the forearm of the non-dominant upper extremity to 100 degrees is rated 10 percent. Limitation of flexion of the forearm of the dominant upper extremity to 90 degrees is rated 20 percent, and limitation of flexion of the forearm of the non-dominant upper extremity to 90 degrees is rated 20 percent.

Under Diagnostic Code 5207, limitation of extension to 60 degrees for either the dominant or the non-dominant forearm is rated 10 percent, and extension limited to 75 degrees for either the dominant or the non-dominant forearm is rated 20 percent.

Under Diagnostic Code 5213, for impairment of supination or pronation of either the dominant or non-dominant upper extremity, limitation of supination to 30 degrees or less is rated 10 percent and limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation is rated 20 percent.

Normal or full range of motion of the elbow is from zero degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.  Also, normal or full range of motion of the forearm is from zero degrees to 80 degrees of pronation and from zero degrees to 85 degrees of supination.  38 C.F.R. § 4.71, Plate I.

Evidence 

The Veteran is right-handed, and the right elbow is a "dominant" or "major" extremity. 

In July 2009 on VA examination, the Veteran complained of elbow pain.  He stated that after the surgery on both elbows he continues to have pain.  



The Veteran also complained of instability, stiffness, weakness, and locking. The Veteran did not report any flare-ups.  The diagnosis was bilateral moderate elbow osteoarthritis, but no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  On testing range of motion, for the right elbow, flexion was to 140 degrees and extension was 5 degrees.  For the left elbow, flexion was to 140 degrees and extension was to 5 degrees. The examiner found no objective evidence of pain following repetitive motion and no additional limitation of motion after testing of repetitive use.  There was no joint ankylosis.  

SSA records in March 2010 included range of motion testing for each elbow, which was normal.  In December 2010, the Veteran described pain due to arthritis.  It was noted that the arthritis was not of such severity so as to limit the Veteran's activities.  

In the substantive appeal in September 2010, the Veteran reported constant pain in both elbows since his surgeries.        

In January 2012, the Veteran testified as to worsening problems with his arms.  He stated that he had difficulty driving and using the telephone, which resulted in him having to switch from one arm to the other.  He also described limited motion with pain and fatigue in his arms.   

In February 2014 on VA examination, the Veteran complained of worsened pain and fatigability and flare-ups.  On testing range of motion, for the right elbow, flexion was to 140 degrees with objective evidence of painful motion and right elbow extension was to zero degrees.  Left elbow flexion was to 145 degrees, and left elbow extension was to zero degrees.  Right elbow supination was to 70 degrees and pronation was to 75 degrees.  Left elbow pronation was to 80 degrees and pronation was to 80 degrees.  The VA examiner found no additional limitation in range of motion after repetitive testing.  




The VA examiner observed additional functional impairment that included less movement than normal of the right elbow, weakened movement of both elbows, excess fatigability of both elbows, incoordination of the right elbow, and pain on movement of both elbows.  The VA examiner found no ankylosis, flail joint, or joint fracture.  The VA examiner stated that the functional impairment of the elbows  was not so severe that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The VA examiner did find that the disabilities affected the Veteran's ability to work, and cited the Veteran's report of excess fatigability and pain in both elbows that limited his ability to hold items for a prolonged time with the elbows in the same position, such as while driving or holding a phone to his ear.         

Analysis

A Rating prior to January 30, 2012 
 
For Right and Left Elbow Disabilities on the basis of Painful Motion




A Rating since January 30, 2012

For Right and Left Elbow Disabilities on the basis of Painful Motion







A Rating since January 30, 2012

For Right and Left Elbow Disabilities on the basis of Limitation of Supination and Pronation 




 
The Board finds that the Veteran is entitled to the minimal compensable rating (i.e. 10 percent) for his left and right elbow disabilities prior to January 30, 2012.  The Veteran's testimony in January 2012 as to the worsening pain in his arms and associated difficulty driving and using the telephone reflected that these worsened symptoms had been present during the entire period on appeal, not just since January 2012.  

Moreover, although the July 2009 VA examination report did not reflect any objective evidence of painful motion on range-of-motion testing, including after repetitive testing, the Board nevertheless finds the Veteran's consistent reports of painful motion during this period to be credible, especially as they are confirmed by findings contained in his SSA records.  Specifically, an SSA Disability Report from February 2010 included the Veteran's complaint of pain in both forearms, and the SSA examiner observed that the Veteran rested his arms flat out on the desk, laying them across his coat, during the interview.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, and the intent of the rating schedule is to recognize actual painful motion with joint pathology as productive of disability.  Under this regulation, a joint that is actually painful, unstable, or malaligned is entitled to at least the minimal compensable rating for the joint.  Id.  Given that the Veteran was diagnosed with bilateral osteoarthritis as of July 2009, and has provided credible reports of painful motion since that time, 10 percent ratings are warranted for his left elbow and right elbow disabilities during the period prior to January 30, 2012.

Ratings higher than 10 percent for each elbow disability are not warranted during this period, since formal range of motion findings from July 2009 did not reflect any limitation of flexion, extension, supination, or pronation that would warrant even the minimum compensable rating available under the corresponding Diagnostic Codes (i.e. 5206, 5207, and 5213).  The examiner also noted that there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  And since ankylosis was not shown during this period, nor was flail joint, nonunion of the radius and ulna with flail false joint, or ulna or radius malunion or nonunion, the other Diagnostic Codes pertaining to the elbow (i.e. 5205, 5209, 5210, 5211, and 5212) are not for application. 

Since January 30, 2012, the Veteran's right elbow disability has been assigned two separate ratings of 10 percent, with a combined rating of 20 percent (see Combined Ratings Table, 38 C.F.R. § 4.25), and the same is true of his left elbow disability.  The Board finds that, for each elbow disability, the two separate ratings of 10 percent assigned by the AMC based on impairment of supination/pronation and documented arthritis with painful motion are more accurately reflected by a single 20 percent rating under limitation of flexion of the forearm with evidence of painful motion.  This is because the most recent range-of-motion findings in the February 2014 VA examination report do not reflect any compensable degree of reduction of supination or pronation, or painful motion exhibited during these movements, but do show objective evidence of painful motion in the measurement of flexion.  The Board is not adding to, or subtracting from, the ratings for the left and right elbow disabilities issued by the AMC in April 2014; rather, the Board is recharacterizing them under a different diagnostic code that more accurately reflects the type and nature of functional impairment.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

A rating higher than 20 percent for either elbow disability is not warranted since January 30, 2012.  Range-of-motion findings from February 2014 did not reflect any limitation of extension, supination, or pronation that would warrant even the minimum compensable rating available under the corresponding Diagnostic Codes (i.e. 5207 and 5213).  Since ankylosis was not shown during this period, nor was flail joint, nonunion of the radius and ulna with flail false joint, or ulna or radius malunion or nonunion, the other Diagnostic Codes pertaining to the elbow (i.e. 5205, 5209, 5210, 5211, and 5212) are not for application.  Under Diagnostic Code 5206 (limitation of flexion of the forearm), the next higher (i.e. 30 percent) rating is not warranted unless flexion is limited to 70 percent for the dominant elbow or is limited to 55 percent for the non-dominant elbow.  According to the range-of-motion measurements obtained in February 2014, the Veteran's flexion of his dominant elbow was 140 degrees, and the flexion of his non-dominant elbow was 145 degrees or greater.  While the examiner noted evidence of pain beginning at 70 degrees for the dominant elbow and at 40 degrees for the non-dominant elbow, the Veteran demonstrated a full range of motion on his non-dominant side and nearly a full range of motion on his dominant side, even after repetitive-use testing.  The 20 percent ratings also take into account the Veteran's reported flare-ups in February 2014, which had not been reported during the earlier, July 2009 examination.  Therefore, the Board finds that the painful motion demonstrated on flexion for the left and right elbows is most nearly approximated by 20 percent ratings, and the next higher (i.e. 30 percent) rating for each elbow is not warranted.  

The Board also notes that the Veteran's elbow scars have been assigned separate ratings, and because those ratings have not been appealed, they are not currently before the Board and need not be discussed. 



Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Codes 5206 and 5003, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, reasonably encompass the Veteran's disability level and symptomatology.  The Veteran has reported pain, flare-ups, weakness, fatigue, and difficulty with actions such as driving and holding the telephone.  Diagnostic Code 5003 (degenerative arthritis) specifically contemplates painful motion, and the 20 percent ratings encompass flare-ups with increased pain.  Moreover, the limitation of motion contemplated by Diagnostic Code 5206 implicitly includes difficulty with overhead activities and lifting objects.  

The Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  Therefore, referral for extraschedular consideration for the service-connected left and right elbow disabilities is not required under 38 C.F.R. § 3.321(b)(1). 

The Board is also cognizant of the recent decision in Johnson v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  In the case at hand, a determination as to whether the schedular criteria adequately address the combined symptoms of all the Veteran's service-connected disabilities would be premature, since part of the Veteran's appeal is being remanded for further development, and all schedular ratings should be assigned before an extraschedular rating for any combined impacts is considered.  As such, there is no need for referral at this time. 


ORDER

Prior to January 30, 2012, a rating of 10 percent for a right elbow disability on the basis of painful motion is granted. 

Throughout the appeal period, a rating higher than 10 for a right elbow disability on the basis of painful motion is denied. 

A rating higher than 10 percent rating for a right elbow disability on the basis of limitation of supination and pronation is denied.

Prior to January 30, 2012, a rating of 10 percent for a left elbow disability on the basis of painful motion is granted. 

Throughout the appeal period, a rating higher than 10 for a left elbow disability on the basis of painful motion is denied. 

A rating higher than 10 percent rating for a left elbow disability on the basis of limitation of supination and pronation is denied.


REMAND 


In the examination report, the examiner should discuss the VA electromyogram (EMG) report from August 2009 that reflected abnormal findings with persistent evidence of bilateral ulnar neuropathies characterized as mild on the right and mild-to-moderate on the left, which were demyelinating in type and consistent with entrapment or compression at those sites bilaterally.  The report also noted no significant change on either side in comparison with the September 2007 EMG study, and no evidence of carpal tunnel syndrome on either side. 

The issue of entitlement to TDIU has been raised by the record.  During a September 2009 VA joints examination, the Veteran reported that he had been unemployed for the past one or two years due to an inability to ambulate since his knee replacements.  While there is an SSA disability determination of record addressing the Veteran's unemployability, a VA opinion is required in order to consider whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unemployable.  The Veteran's file should also be updated with any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's file. 

2.  Afford the Veteran a VA neurologic examination to address whether any objective neurologic abnormality is due to service-connected degenerative joint disease or is a manifestation of a separate condition.  If found to be related to degenerative joint disease, the examiner should determine the severity of the neurologic condition.  All appropriate tests should be conducted, and all findings reported in detail.  

The examiner should address the VA EMG report from August 2009 that reflected abnormal findings with persistent evidence of bilateral ulnar neuropathies characterized as mild on the right and mild-to-moderate on the left.

The Veteran's file must be made available to the examiner for review. 

3.  Schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, if possible, to obtain an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The Veteran's file must be made available to the examiner for review. 

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, whether individually or in the aggregate, and without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  Then, readjudicate the appeal.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


